ORDER

PER CURIAM.
Plaintiff, Helen Garrett, appeals the trial court’s denial of her motion for a new trial after the court entered its judgment in accordance with the jury’s verdict in favor of defendants, Dierberg’s Mackenzie Point L.P., Caplaco Twenty-Two, Inc. and Nancy Sammelman Exler. On appeal, plaintiff contends that the court erred in denying the motion because the verdict was clearly unsupported by and against the weight of the evidence.
We have reviewed the briefs of the parties, the legal file and the record on appeal and no error of law appears. An extended opinion reciting detailed facts and restating principles of law would have no prece-dential or jurisprudential value. We affirm the judgment pursuant to Rule 84.16(b).